Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The amendment filed 10/23/2020 has been entered.
2.  	Claims 1-6 are pending.  
3.	Claims 1-6, including the IL1 haploid inducing line having ATCC Accession Number. PTA-10229 are examined in the present office action.
Claim Rejections - 35 USC § 103
4.	The rejection of claims 1-6 as being obvious over Kindiger is withdrawn in light of Applicants’ amendment to the claims and arguments (see pages 6 and 8 of Applicants’ arguments).
Written Description
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 6 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
The claim is drawn to a F2 haploid Lolium plant produced by the method of claim 1, wherein claim 1 is drawn to a method for producing haploid Lolium plants comprising: providing a Lolium multiflorum inducer line having the ability to induce mitotic genome instability and haploid sector when hybridized as a maternal parent with a Lolium sp. paternal parent, crossing said L. multiflorum with a Lolium sp. to generate F1 plants, self-fertilizing at least one of the generated F1 plants, harvesting and planting said seed to generate one or more F2 plants and growing said F2 plants, wherein at least one of the F2 plants is a haploid Lolium plant.
The plant of claim 6 is characterized only in terms of the process by which it was produced without any description of its morphological or physiological characteristics.  In fact, a plant that is the result of an F2 generation have an unknown genetic composition due to the assortment of traits as a result of the self-fertilization of an F1 hybrid. No disclosure has been provided for any F2 haploid Lolium plant produced by the claimed method.  Applicants have not provided any morphological or physiological traits associated with the recited plant.  Therefore the recited plant is not adequately described.
The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that 
See MPEP Section 2163, page 156 of Chapter 2100 of the August 2001 version,column 2, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where aninvention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 
Given the claim breadth and lack of guidance as discussed above, thespecification fails to provide an adequate written description of any of the multitude of plants that could be produced by applicants’ broadly claimed method.  Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing. See the Written Description Guidelines, Revision 1, March 25, 2008. 

Applicants Remarks
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. 
Applicants contend the plant of claim 6 is characterized as being a “haploid Lolium plant” which does have definite physical characteristics associated therewith (page 5, bottom paragraph).  The haploid Lolium plants’ Characteristics are disclosed in the specification in Table 1 which lists 48 F2 haploid progeny and paragraph 33.
The office contends the 48 plants are derived from three separate genetics and therefore the disclosure does not supply written description support for the breadth of the claims.  Given the office’s rejection in the previous Written Description requirement, the office contends the Written Description has not been satisfied.  
Deposit Rejection
6.	Claims 1-6 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ novel plants.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements 
If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  
If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR §§ 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;

	(e)	the deposit will be replaced if it should ever become inviable.
Applicants Remarks
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.
Applicants contend there are no novel plants employed in the present invention, besides those produced thereby (page 6 of Remarks, 4th paragraph).  The application discloses plants usable in the present invention, i.e. IL1 having ATCC deposit Accession Number 1 PTA-10229.  Applicants contend this particular line is cited in the §103 rejection with a publication date of 2012.
	The office contends applicants have not satisfied all the requirements of a deposit rejection as set forth below:
If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  
If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR §§ 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:

(b)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d)	a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and,
	(e)	the deposit will be replaced if it should ever become inviable.
7.	No claims are allowed.
8.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART F BAUM whose telephone number is 571-272-0792.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STUART F BAUM/Primary Examiner, Art Unit 1663